DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, with claims 1, 4-6, 11, and 16 in the reply filed on 08/26/2021 is acknowledged. 

Claims 2, 13, 17, 26 considers as generic claims.  Therefore, they will be considered together in the elected Species D. 
Claim 3-4 belongs to Species C for “the first layer and the second layer comprise a same material, wherein the first layer and the second layer have different etching rates”. Therefore, claim 4 will be withdrawn from the elected Species D.

Therefore, claims 3-4, 7-10, 12-15, 18-25 and 27-33 are nonelected and withdrawn.  Claims 1-2, 5-6, 11, 13, 16-17 and 26 are elected in the Species D.

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
[0063] It should be noted that the photoresist may take on various shapes and structures and is not limited to the examples in the specification and as illustrated in the figures.  For example, the photoresist may be a spacer, a barrier rib spacer, a semiconductor element, source and drain electrodes, or a support that may fix a large-sized mask in a mask process for forming an emission layer of an organic light emitting diode display or an emission layer.  Referring to FIG. 1, a photoresist 400 according to the exemplary embodiment may include a first layer 410, a second layer 420, and a barrier layer 430 disposed between the first layer 410 and the second layer 420.
[0098] A first semiconductor layer 135 may be disposed on the buffer layer 120.  The first semiconductor layer 135 may include a polysilicon or an oxide semiconductor.
[0107] The first source electrode 173 and the first drain electrode 175 may be formed of a single layer or a plurality of layers including a low resistance material or a corrosion resistant material such as aluminum (Al), titanium (Ti), molybdenum (Mo), copper (Cu), nickel (Ni), or an alloy thereof.

[0069] The barrier layer 430 may include a molybdenum oxide.  Molybdenum oxide is transparent, and preferably used as a material of the barrier layer 430 because it may be developed by a developing agent.  Other suitable materials for the barrier layer 430 may include one or more of SiNx, SiOx, SiON, Mo, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide.  Herein, `x` may denote 1 to 4.  The above-stated materials are transparent and can be developed by a developing agent.
However, the barrier layer 430 may include a molybdenum oxide or one or more of SiNx, SiOx, SiON, Mo, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide (inorganic material), which is not the photoresist or organic material, which made of resin or polymer. Please explain.

It can be understood a spacer, a barrier rib spacer made with the photoresists and a barrier layer 430 disposed therebetween.  However, it fails to understand a semiconductor element, source and drain electrodes made with the photoresists and a barrier layer 430 disposed therebetween since a semiconductor element, source and drain electrodes may not include the photoresists and a barrier layer 430 disposed therebetween.

Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 cites “A photopolymerizable resin composition comprising: a first layer;  a second layer; and a barrier layer disposed between the first layer and the second layer, wherein the barrier layer comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide”.  

Claim 11 cites “A method for manufacturing a photopolymerizable resin composition, comprising: applying a first layer of a photoresist; forming a barrier layer on the first layer; applying a second layer on the barrier layer; exposing the photoresist by applying a mask; and simultaneously etching the first layer and the second layer of the exposed photoresist, wherein the first layer, the barrier layer, and the second layer have different etching rates”.  Claim 13 cites the method for manufacturing, wherein the forming of the barrier layer comprises forming the barrier layer of one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide“. 

However, “A photopolymerizable resin with a barrier layer, which should be made of resin or resist (organic material).  The photopolymerizable resin cannot be made “one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide” (inorganic material). 

Therefore, “A photopolymerizable resin” considers as the preamble of the claims.

Claims 1-2, 5-6, 11, 13, 16-17 and 26 should be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 20060027804).

    PNG
    media_image1.png
    266
    426
    media_image1.png
    Greyscale

Regard to claim 1, Yamazaki et al. (US 20060027804) disclose a photopolymerizable resin composition comprising: 
a first layer [an insulating layer 116 or  339];  
a second layer [a second electrode layer 345 or an electroluminescent layer 344]; and 
a barrier layer [an insulating layer 343/121] disposed between the first layer and the second layer, 
wherein the barrier layer comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide [The insulating layer 121 can be formed using an inorganic insulating material such as silicon oxide (SiO2), silicon nitride (Si3N4), silicon oxynitride, aluminum oxide, aluminum nitride, and aluminum oxynitride, heat-resistant polymers such as acrylic acid, methacrylic acid, derivatives thereof, polyimide, aromatic polyamide, and polybenzimidazole, an insulating material such as inorganic siloxane as a compound of silicon, oxygen, and hydrogen, which is formed of a siloxane material as a starting material and has a Si--O--Si bond, or organic siloxane, the hydrogen on silicon of which is substituted with an organic group such as methyl and phenyl [0166] and [0171]].  

Regard to claim 2, Nakagawa discloses the photopolymerizable resin composition, wherein x denotes 1 to 4 [The insulating layer 121 made of silicon oxide film that is SiO2].

Regard to claims 5-6, Yamazaki et al. the photopolymerizable resin composition, wherein the first layer [the insulating layer 116 can be formed using an inorganic insulating material such as silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, aluminum nitride, aluminum oxynitride, diamond-like carbon (DLC), and a carbon film containing nitrogen (CN), an organic insulating material such as acrylic acid, methacrylic acid, derivatives thereof, polyimide, aromatic polyamide, polybenzimidazole, benzocyclobutene, and polysilazane, an insulating material such as inorganic siloxane as a compound of silicon, oxygen, and hydrogen, which is formed of a siloxane material as a starting material and has a Si--O--Si bond, or organic siloxane, the hydrogen on silicon of which is substituted with an organic group such as methyl and phenyl.  Alternatively, a photosensitive or non-photosensitive material such as acrylic and polyimide may be used [0166]] and the second layer [a second electrode layer 345 or an electroluminescent layer 344] comprise different materials, wherein the first layer and the second layer inherently have different etching rates.  

2.	Claims 1, 5-6, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 20190326553). 

    PNG
    media_image2.png
    438
    789
    media_image2.png
    Greyscale


Regard to claim 1, Abe discloses a photopolymerizable resin composition comprising: 
a first layer [the organic insulating film 23 can be made of a coatable photosensitive organic material such as polyimide or acrylic [0051]];  
a second layer [a resist layer 41 formed on an upper layer of the metal layer 40 and made of a photosensitive resin];  
a barrier layer [a metal layer 40 inherently includes Mo, Cu, Al or Ag] disposed between the first layer and the second layer, 
since a metal layer 40 inherently includes Mo, Cu, Al or Ag].  

Regard to claim 11, Abe discloses a method for manufacturing a photopolymerizable resin composition, comprising: 
applying a first layer of a photoresist [the organic insulating film 23 can be made of a coatable photosensitive organic material such as polyimide or acrylic [0051]]; 
forming a barrier layer [a metal layer 40] on the first layer; 
applying a second layer [a resist layer 41 formed on an upper layer of the metal layer 40 and made of a photosensitive resin] on the barrier layer; 
exposing the photoresist by applying a mask [the resist layer 41 is patterned by photolithography over a mask [0064]]; and 
simultaneously etching the first layer and the second layer of the exposed photoresist (see Figs. 14A-B and 15A-B), 
wherein the first layer, the barrier layer, and the second layer have different etching rates [to form an inversely tapered face 40t (see Figs. 14A-B and 15A-B)].

Regard to claims 5 and 16, Abe discloses disclose the method for manufacturing a photopolymerizable resin composition, wherein the first layer and the second layer comprise different materials.  

Regard to claim 6, Abe discloses disclose the method for manufacturing a photopolymerizable resin composition, wherein the first layer and the second layer have different etching rates.  

Regard to claim 13, Abe discloses disclose the method for manufacturing a photopolymerizable resin composition, wherein the forming of the barrier layer comprises forming the barrier layer of one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide [since a metal layer 40 inherently includes Mo, Cu, Al or Ag].  

s 1-2, 5-6, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 20010046780).

    PNG
    media_image3.png
    332
    654
    media_image3.png
    Greyscale

Regard to claim 1, Nakagawa discloses a photopolymerizable resin composition comprising: 
a first layer [a first organic film 35];  
a second layer [a second organic film 38 is formed on the first mask pattern 36A, and a second silicon oxide film 39 is formed on the second organic film 138]; and 
a barrier layer [a first mask pattern 36A from the first silicon oxide film that is SiO2] disposed between the first layer and the second layer, 
wherein the barrier layer 36A comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide.  

Regard to claim 11, Nakagawa discloses a method for manufacturing a photopolymerizable resin composition, comprising: 
applying a first layer [a first organic film 35/135 ] of a photoresist; 
forming a barrier layer [a first mask pattern 36A/136A from the first silicon oxide film that is SiO2] on the first layer; 
applying a second layer [a second organic film 38138 is formed on the first mask pattern 36A/136A, and a second silicon oxide film 39/139 is formed on the second organic film 38] on the barrier layer; 
exposing the photoresist by applying a mask [the second resist pattern 40/140 as a mask, so as to form a second mask pattern 39A from the second silicon oxide film 39/139 as is shown in FIG. 13A
simultaneously etching the first layer and the second layer of the exposed photoresist shown in Figs. 13A-C, 
wherein the first layer, the barrier layer, and the second layer have different etching rates.   

Regard to claims 2 and 13, Nakagawa discloses the photopolymerizable resin composition, wherein x denotes 1 to 4 [a first mask pattern 36A/136A from the first silicon oxide film that is SiO2].  

Regard to claims 5, 16, Nakagawa discloses the photopolymerizable resin composition, wherein the first layer and the second layer comprise different materials.  

Regard to claim 6, Nakagawa discloses the photopolymerizable resin composition, wherein the first layer and the second layer have different etching rates.

4.	Claims 11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzoh et al. (US 20120326313).

    PNG
    media_image4.png
    266
    921
    media_image4.png
    Greyscale

Regard to claim 11, Uzoh et al. disclose a method for manufacturing a photopolymerizable resin composition, comprising: 
applying a first layer 35 of a photoresist; 
forming a barrier layer 38 on the first layer; 
applying a second layer 40 on the barrier layer; 
exposing the photoresist by applying a mask 45; and 
simultaneously etching the first layer and the second layer of the exposed photoresist, 
wherein the first layer, the barrier layer, and the second layer have different etching rates.  

 [0090]. 
 
Regard to claim 17, Uzoh et al. disclose the method for manufacturing a photopolymerizable resin composition, wherein the barrier layer has a thickness of in a range of about 20 A to about 1000 A [Exemplary insulator layers 35 and 38 are each greater than 300 nm thick.  In various embodiments, the insulator layer thickness is greater than 100 nm (1000A), greater than 200 nm, greater than 300 nm, greater than 350 nm, or greater than 500 nm.  By contrast, inter-layer separators are typically relatively thinner, generally between about 20 nm (200A) and about 100 nm (1000A) [0086]].

5.	Claims 1-2, 5-6, 11, 13, 16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (US 20080032437).

    PNG
    media_image5.png
    424
    637
    media_image5.png
    Greyscale

Regard to claim 1, Sugimoto et al. disclose a photopolymerizable resin composition comprising: 
a first layer [the inter-layer film 102 may also be made from inorganic siloxane or organic siloxane [0063], which is inherently a resist or resin];  
a second layer [the organic anti-reflective coating 104 composed of the novolac resin etc is coated up to 80 nm, and the organic chemical amplification type positive resist 105 is coated up to 250 nm [0071]
a barrier layer [a mask thin film 103 defined as a hard mask layer may be formed of at least a SiO, SiC, SiOC, SiOCN or SiN film[0064]] disposed between the first layer and the second layer, 
wherein the barrier layer comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide.  

Regard to claim 11, Sugimoto et al. disclose a method for manufacturing a photopolymerizable resin composition, comprising: 
applying a first layer of a photoresist [the inter-layer film 102 may also be made from inorganic siloxane or organic siloxane [0063], which is inherently a resist or resin]; 
forming a barrier layer on the first layer [a mask thin film 103 defined as a hard mask layer may be formed of at least a SiO, SiC, SiOC, SiOCN or SiN film[0064]]; 
applying a second layer on the barrier layer [the organic anti-reflective coating 104 composed of the novolac resin etc is coated up to 80 nm, and the organic chemical amplification type positive resist 105 is coated up to 250 nm [0071]]; 
exposing the photoresist by applying a mask [see Figs. 1-2 and 7-15]; and 
simultaneously etching the first layer 102 and the second layer 104/105 of the exposed photoresist [[0069]- [0070]; see Fig. 3G], 
wherein the first layer, the barrier layer, and the second layer have different etching rates [since the first layer, the barrier layer, and the second layer made of different materials, which inherently have different etching rates].  

Regard to claims 2 and 13, Sugimoto et al. disclose the photopolymerizable resin composition, wherein x denotes 1 to 4 [a mask thin film 103 made of SiO or SiN film].  
Regard to claims 5 and 16, Sugimoto et al. disclose the method for manufacturing a photopolymerizable resin composition, wherein the first layer and the second layer comprise different materials.

Regard to claim 6, Sugimoto et al. disclose the photopolymerizable resin composition, wherein the first layer and the second layer have different etching rates [since the first layer, the barrier layer, and the second layer made of different materials, which inherently have different etching rates].
.  

6.	Claims 1-2, 5-6, 11, 13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa et al. (US 20010009295).

    PNG
    media_image6.png
    338
    784
    media_image6.png
    Greyscale

Regard to claim 1, Furusawa et al. disclose a photopolymerizable resin composition comprising: 
a first layer [the low dielectric constant film 8, the following three materials, that is, fluorinated siloxane type insulating films, organic polymer type insulating films, and organic siloxane type insulating films [0004]];  
a second layer [the resist 6]; and 
a barrier layer [a silicon oxide film 9 as a protective film is formed on a low dielectric constant film 8 in about 100 nm thick or more [0003]] disposed between the first layer and the second layer, 
wherein the barrier layer comprises one or more of SiNx, SiOx [a silicon oxide film 9], SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide.  

Regard to claim 11, Furusawa et al. disclose a method for manufacturing a photopolymerizable resin composition, comprising: 
applying a first layer of a photoresist [the low dielectric constant film 8, the following three materials, that is, fluorinated siloxane type insulating films, organic polymer type insulating films, and organic siloxane type insulating films [0004]]; 
forming a barrier layer on the first layer [a silicon oxide film 9 as a protective film is formed on a low dielectric constant film 8 in about 100 nm thick or more [0003]
applying a second layer [the resist 6] on the barrier layer; 
exposing the photoresist by applying a mask [hard mask[0006] [0138]]; and 
simultaneously etching the first layer and the second layer of the exposed photoresist [to form a trench pattern 16], 
wherein the first layer, the barrier layer, and the second layer have different etching rates [since the first layer, the barrier layer, and the second layer made of different materials, which inherently have different etching rates].  

Regard to claims 2 and 13, Sugimoto et al. disclose the photopolymerizable resin composition, wherein x denotes 1 to 4 [a silicon oxide film 9 that is SiO2].  

Regard to claims 5 and 16, Sugimoto et al. disclose the method for manufacturing a photopolymerizable resin composition, wherein the first layer and the second layer comprise different materials.

Regard to claim 6, Sugimoto et al. disclose the photopolymerizable resin composition, wherein the first layer and the second layer have different etching rates [since the first layer, the barrier layer, and the second layer made of different materials, which inherently have different etching rates].

Regard to claim 17, Sugimoto et al. disclose the method for manufacturing a photopolymerizable resin composition, wherein the barrier layer has a thickness [about 100 nm=1000A thick or more [0003]] of in a range of about 20 A to about 1000A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 5-6, 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 20060205102).

    PNG
    media_image7.png
    502
    499
    media_image7.png
    Greyscale

Regard to claim 1, French et al. disclose a photopolymerizable resin composition comprising: 
a first layer [a photopolymer 80, such as photo-acrylic, which is resist or resin [0063], see Fig. 11A-D];  
a second layer [top photoresist layer 92 which is possible made of benzocyclobutene (BCB) [0011]-[0012]]; and 
a barrier layer [top metal layer 90] disposed between the first layer and the second layer, 
Regard to claim 11, French et al. disclose a method for manufacturing a photopolymerizable resin composition, comprising: 
applying a first layer of a photoresist [a photopolymer 80, such as photo-acrylic, which is resist or resin [0063], see Fig. 11A-D]; 
forming a barrier layer [top metal layer 90 is etched to leave metal columns and source and drain contacts [0071]] on the first layer; 
applying a second layer on the barrier layer; 
exposing the photoresist by applying a mask [0022], [0054], [0058], [0070]; and 
simultaneously etching the first layer and the second layer of the exposed photoresist, 
wherein the first layer, the barrier layer, and the second layer have different etching rates [since the first layer, the barrier layer, and the second layer made of different materials, which inherently have different etching rates].  

French et al. fail to disclose the method for manufacturing a photopolymerizable resin composition, wherein the barrier layer [top metal layer 90 is etched to leave metal columns and source and drain contacts [0071]] comprises one or more of SiNx, SiOx, SiON, Mo, a Mo oxide, Cu, a Cu oxide, Al, an Al oxide, Ag, and a Ag oxide.  

It would be obvious as a matter of design choice to make “the barrier of Mo, Cu, Al or Ag” in order to form “metal columns and source and drain contacts”, since applicant has not disclosed that “the barrier made of Mo, Cu, Al or Ag” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the barrier made of Mo, Cu, Al or Ag”.  However, these are known materials and known properties of “the barrier made of Mo, Cu, Al or Ag”, and the use thereof would have been predictable to one of ordinary skill in the art.  

Regard to claims 5 and 16, French et al. disclose the method for manufacturing a photopolymerizable resin composition, wherein the first layer and the second layer comprise different materials.
Regard to claim 6, French et al. disclose the photopolymerizable resin composition, wherein the first layer and the second layer have different etching rates [since the first layer, the barrier layer, and the second layer made of different materials, which inherently have different etching rates].

Regard to claim 26, French et al. disclose the photopolymerizable resin composition, wherein the mask is a half-tone mask [0022], [0054], [0058], [0070].



Nakamura et al. or Nakagawa or Uzoh et al. or Furusawa et al. fail to disclose the method for manufacturing a photopolymerizable resin composition, wherein the mask is a half-tone mask.  

Sugimoto et al. teach the method for manufacturing a photopolymerizable resin composition, wherein the mask is a half-tone mask for exhibiting the light shielding characteristic less than 100 percent [0096], [0101].  French et al. teach the method for manufacturing a photopolymerizable resin composition, wherein the mask is a half-tone mask for performed with a single-mask process in order to reduce the total number of photomasks that are needed [0022], [0054], [0058], [0070].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a photopolymerizable resin composition as Nakamura et al. or Nakagawa or Uzoh et al. or Furusawa et al. disclosed with a half-tone mask for exhibiting the light shielding characteristic less than 100 percent [0096], [0101] as Sugimoto et al. taught; or for performed with a single-mask process in order to reduce the total number of photomasks that are needed [0022], [0054], [0058], [0070] as French et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujii et al. (US 20060113894) disclose a semiconductor device or a display device that can be manufactured for forming a pattern of wirings. A conductive film 61 is formed over a substrate 60 as shown in FIG. 2A.  A conductive film 62 having good adhesiveness to the conductive film 61 is formed. The conductive film 62 may have certain conductivity, and a conductive material such as a metal, semiconductor material 

Eguchi (US 20070058099) discloses an electrooptic device including a first inorganic insulating film 60a composed of, for example, silicon nitride (SiN) is formed to overlap the drain electrode 510, the data line 6a, and the TFT 30.  An organic resin film 80 is formed on the first inorganic insulating film 60a by using a photosensitive organic resin material, such as acrylic resin; a reflector film 85 composed of silver or an aluminum (Al)-containing material is formed on the organic resin film 80 and the second inorganic insulating film 60b is formed on the reflector film 85 so as to substantially completely cover the surface of the reflector film 85.  

Nakamura et al. (US 5316616) disclose a process for selectively etching a mass such as silicon or silicon-bearing material, comprising: an underlying insulating film 32 of SiO2 forming on a silicon substrate 31; the polycrystalline silicon layer 33 formed on an underlying insulating film 32 and a mask 38 of a photoresist SiO2 or Si3N4 on the polycrystalline silicon layer 33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871